COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-09-216-CV
 
 
DANIEL L. FOSTER, D.O.
AND                                             APPELLANTS

ANGELO
L. OTERO, M.D.                                                                      
 
                                                   V.
 
MARY RICHARDSON                                                              APPELLEE
 
                                              ------------
 
            FROM THE 17TH
DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Appellant Angelo L. Otero, M.D. attempted to
appeal from an order denying his motion to dismiss and granting a thirty-day
extension to Appellee Mary Richardson to allow her the opportunity to cure
deficiencies in her expert report.  On
July 27, 2009, we notified the parties that it appeared that this court might
lack jurisdiction over Otero=s attempted appeal
because the order at issue did not appear to be an appealable interlocutory
order.  Our letter also stated that
unless Otero or any party desiring to continue Otero=s appeal filed, on
or before August 6, 2009, a response showing grounds for continuing the appeal,
this attempted appeal would be dismissed for want of jurisdiction.  See Tex. R. App. P. 42.3(a), 44.3; see
also Tex. Civ. Prac. & Rem. Code Ann. ' 51.014(a)(9)
(Vernon 2008) (stating that an appeal may not be taken from an order granting
an extension under section 74.351).
On August 6, 2009, Otero filed a motion to dismiss his
appeal, agreeing that his interlocutory appeal appeared to be premature and
requesting that this court dismiss his pending interlocutory appeal.  We grant his motion, and we dismiss Otero=s appeal for want
of jurisdiction.  See Tex. R.
App. P. 42.1(a)(1), 42.3(a), 43.2(f). 
This case shall hereafter be styled ADaniel
L. Foster, D.O. v. Mary Richardson.@
 
PER CURIAM
PANEL: MCCOY, J.; CAYCE, C.J.; and MEIER, J.
DELIVERED: August 20, 2009




[1]See Tex. R. App. P. 47.4.